Order entered February 12, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01188-CV

                HENRY S. MILLER COMMERIAL COMPANY, Appellant

                                               V.

                NEWSOM, TERRY & NEWSOM, LLP, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-1306

                                           ORDER
       We GRANT appellees’ February 9, 2015 unopposed second motion for an extension of

time to file their cross-appellants’ brief. Appellees shall file their cross-appellants’ brief by

MARCH 13, 2015. We caution appellees that no further extension of time will be granted

absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE